Title: From George Washington to Henry Knox, 7 September 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Sepr 7th 1792.

Your letters of the 31st of Augt and first of the present month, have been duly received. The enclosures in the first for Govr Tellfair and Mr Seagrove have been approved, and forwarded. Those of the Second I have read, but will give them a second & a more attentive consideration before I express any decisive opinion upon General Waynes Plan for carrying on the War.
My first impression of it, however, is, that it differs immaterially, if in any thing from the basis—or principal features of the one that has been, and now is pursuing; except in the establishment of a Post on Big Beaver Creek, and in the two desultory strokes to be aimed at Sandusky & St Joseph. The latter will be right, or wrong, according to the actual State of things at those places at the time it is proposed to make them—(to be ascertained from indubitable information) and by a comparison of the hazard wch must be run of failure with the advantages to be gained in case of Success. In all other respects, I see little more than Incidents and detail of the Original Plan—for if all the

pacific overtures are rejected by the hostile Indians, and the Troops are neither in for⟨ce⟩ nor discipline to make a forward movemt the ensuing fall, it follows of course that it must be delayed until the Spring; and every exertion used in the establishment of Posts magazines &ca for as early an exped[it]ion at that period as high Waters & the state of the forage will permit—If Genl Wayne had any doubt of this & his power to arrange, & effectuate these, you have, I perceive by the copy of your letter to him, very properly removed it; and it is my wish & desire that his exertion to accomplish the objects he has contemplated, may be commensurate to the importance of them.
With respect to the proposition for establishing a Magazine on Big beavr—there is but one objection to it in my mind admitting that it does not look forward to the event which is contemplated by Genl Wayne (provided the position is judiciously chosen) and that is, the multiplication of Posts; for it has, for a great length of time, been my opinion that a strong Post at that place would cover much more effectually the Western frontier of Pennsylvania and the Northern parts of Virginia, than a Post at Pittsburgh; but habit, and the deep root the latter has taken, to which may be added its being a convenient deposit, and a place of more safety with a small garrison (on Acct of its Inhabitants) than any other, has restrained my mentioning of it before. But in case of a movement towards Sandusky, one there does, in that design, become important.
If, upon more mature consideration of the ideas submitted by Genl Wayne, I should find cause to change the sentiments herein expressed the alterations shall be communicated in my next—if not, you will consider what I have here said as the substance of my opinion thereupon.
Before the (grain) forage is purchased above for the Posts below, it ought to be ascertained from whence (including the transportation to Fort Washington) it can be had cheapest. I have understood, as well from others (who are just from that Country) as from the letter of Mr Belli, that the Crops of Grain in Kentucky are astonishingly great. It would have an odd appearance therefore, & I dare say would give much dissatisfaction to the people of that State, to have the forage carried down the River from the Neighbd of Pittsburgh unless it is obtained on better terms than they will supply it.
A caution both to Genl Wayne (& through him to Genl Wilkinson)

ought to be given, to guard effectually, the Hay at the Outposts. Unless this is done, the Indians will, most assuredly, set fire to it before the Spring. & to do it without having the stacks in the range of their defences, or as a cover to the approaches of the enemy, is no easy matter. I am Sir Yr Very Hble Servt

Go: W——n


If the enclosed represents a fact the case merits attention.

